Citation Nr: 1739973	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-19 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for residuals of trauma to the right forearm with limitation of wrist range of motion.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Counsel

INTRODUCTION

The Veteran served on active duty from January 1982 to January 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.   

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in April 2017.  A transcript of those proceedings is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran underwent VA examinations for his forearm disability in October 2011 and August 2016.  Shortly before the most recent examination however, the Court of Appeals for Veterans' Claims (Court) held "that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities." Correia v. McDonald, 28 Vet. App. 158 (2016).   Specifically, the Court held that a VA examination of the joints must, wherever possible, include testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Id.; 38 C.F.R. § 4.59.  As the previous examinations do not conform to all of the requirements laid down by the Court, a remand is required for a new examination.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Additionally, any outstanding VA treatment records should be obtained and associated with the Veteran's file.  See 38 U.S.C.A. § 5103A(c).
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate any of the Veteran's outstanding VA treatment records. 

2.  Schedule the Veteran for an examination by an appropriate VA medical professional to determine the current severity of his right forearm disability.  The entire claims file, including any newly obtained treatment records, must be reviewed and all necessary tests should be conducted.  

Specifically, the examiner is requested to test the range of motion in active motion and passive motion, for both the joint in question and any paired joint, and if applicable, in weight-bearing, and non-weight-bearing situations.  If the examiner is unable to conduct the required testing or concludes that the required testing is unnecessary or not medically appropriate, he or she should explain why.

3.  Then readjudicate the issue on appeal. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




